Citation Nr: 0508770	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  01-08 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the left lung. 

2.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of cold injury with peripheral 
neuropathy of the left lower extremity from March 24, 1998 to 
February 9, 2004; and in excess of 30 percent from February 
10, 2004.  

3.  Entitlement to an initial evaluation in excess of 20 
percent for residuals of cold injury with peripheral 
neuropathy of the right lower extremity from March 24, 1998 
to February 9, 2004; and in excess of 30 percent from 
February 10, 2004.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from April 1944 to November 
1945.  He was born in 1920.

Service connection is also in effect for shrapnel wound scars 
on the posterior right thigh.

The veteran filed the claims contained in the current appeal 
on March 24, 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2000 and September 2001 rating 
determinations of the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2003, a Board Deputy Vice Chairman granted the 
veteran's representative's motion on his behalf to advance 
the case on the docket pursuant to 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).  

In January 2004, the Board remanded the case for additional 
development on the then issues of service connection for lung 
cancer; and (initial) increased ratings for bilateral lower 
extremity peripheral neuropathy, then rated as 20 percent 
disabling each from the date of the original claim, March 24, 
1998.

At that time, the Board specifically noted that the appeals 
for increased evaluations initially arise from the original 
grants of service connection for cold injuries to both the 
right and left lower extremities.  The Board cited Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans' Claims (Court) discussed the concept of 
the "staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.  
The Board also noted that as such, these issues (in the 
current case) were subject to the Court's holding in 
Fenderson.

The RO has since increased the ratings for each of the lower 
extremity peripheral neuropathy disabilities, and assigned 
those increases from February 10, 2004.  However, the RO took 
no further action on the remaining issues, pursuant to 
Fenderson, of addressing to include possible staging of the 
ratings from the earlier date.  

Moreover, the 30 percent ratings were assigned under Code 
7122 for "cold injuries", which is the maximum assignable 
under that Code.  An issue is considered to remain on appeal 
if the maximum is not granted, [see AB. v Brown, 6 Vet. App., 
35 (1993)]; however, higher ratings might be conceivably 
possible under alternative Codes.  So although the RO 
designated the actions of January 24, 2005, in which the 30 
percent ratings were assigned, as "complete grants of those 
issues on appeal", that is not entirely accurate.  The 
issues now before the Board are best shown on the front page.  


FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issues.

2.  The veteran filed his claim for lung cancer in March 
1998.

3.  Evidence of record and medical expert opinions raise a 
doubt that the veteran's cigarette smoking was primarily a 
result of service which led to nicotine dependence in and 
after service which significantly contributed to his lung 
cancer.

4.  From March 1998 to February 2004, the evidence showed 
that the veteran's cold injury residuals more nearly than not 
involved significant pain, numbness, cold sensitivity, and 
arthralgia with nail abnormalities, color changes, locally 
impaired sensation, and MRI findings compatible with 
sensorimotor peripheral polyneuropathy of primarily axonal 
degenerative type.

5.  The veteran has had similar and severe symptoms since 
February 2004, but there is no current evidence of peroneal 
or other nerve damage to include paralysis as a residual of 
cold injury.  


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the left lung, to include as 
secondary to nicotine dependence, is the result of service.  
38 U.S.C.A. §§ 1103, 1110, 1111, 1132, 1153, 1154 (West 1991 
& Supp. 2003); 38 C.F.R. §§ 3.102, 3.300, 3.303, 3.304, 3.310 
(2004).

2.  The criteria for an evaluation of 30 percent and no more 
for residuals of cold injury with peripheral neuropathy of 
the left and right lower extremity, each, are met from March 
24, 1998 to February 9, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 4.7, 4.104, Part 4, Code 7122 (2004).

3.  The criteria for an evaluation in excess of 30 percent 
for residuals of cold injury with peripheral neuropathy of 
the left and right lower extremity, each, are not met from 
February 10, 2004.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 
4.7, 4.104, Part 4, Code 7122. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

During the course of the current appeal, certain revisions 
have been effectuated with regard to an obligation placed on 
VA for providing assistance in development of evidence, and 
in other areas.  Some development has been undertaken herein.  
The veteran has indicated that he is aware of what is 
required in the way of evidence, but that anything more is 
not immediately available.  The Board is satisfied that 
adequate development has taken place and there is a sound 
evidentiary basis for resolution of the issues at present 
without detriment to the due process rights of the veteran.  

Service Connection: Lung Cancer
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a chronic 
disorder such as cancer, is manifest to a compensable degree 
within one year after separation from service, the disorder 
may be presumed to have been incurred in service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

A preexisting disease or injury will be considered to have 
been aggravated by military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a).  See Green v. Derwinski, 1 Vet. App. 320, 
322-23 (1991).  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306.  Temporary or intermittent flare-ups of a 
pre-existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a recent 
General Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], 
held that to rebut the presumption of sound condition under 
38 U.S.C. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  It further states that the provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to 
service.[rendering that section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

A veteran who served during a period of war, or a veteran who 
had peacetime service after December 31, 1946, is presumed to 
have been in sound condition except for defects, infirmities 
or disorders noted when examined and accepted for service.  
The presumption of sound condition attaches only where there 
has been an induction examination in which the later 
complained-of disability was not detected.  38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304(b); Verdon v. Brown, 8 Vet. App. 529 
(1996).  Clear and unmistakable evidence that the disability 
manifested in service existed before service will rebut the 
presumption.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 
3.304(b).

Effective June 10, 1998, for claims received after June 9, 
1998, a disability or death will not be considered service-
connected on the basis that it resulted from injury or 
disease attributable to the veteran's use of tobacco products 
during service.  For the purpose of this section, the term 
"tobacco products" means cigars, cigarettes, smokeless 
tobacco, pipe tobacco, and roll-your- own tobacco.  See 38 
U.S.C.A. § 1103; 38 C.F.R. § 3.300.

In addition, for claims filed prior to June 9, 1998, service 
connection may be granted for a disability if injury or 
disease resulted from tobacco use while in active military 
service.  See VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).  In 
VAOPGCPREC 2-93, the VA General Counsel held that: (1) a 
determination of whether nicotine dependence could be 
considered a disease or injury for disability compensation 
was an adjudicative matter to be made based on accepted 
medical principles; and (2) service connection could be 
established for a disability or death if the evidence 
established that the underlying disease or injury was caused 
by tobacco use during service.

In VAOPGCPREC 19-97; 62 Fed. Reg. 37954 (1997), the VA 
General Counsel indicated that two medical questions arise in 
cases where secondary service connection for a tobacco- 
related disability is sought: (1) whether the veteran 
acquired a dependence on nicotine during service; and (2) was 
the nicotine dependence which arose during service considered 
the proximate cause of disability occurring after service.  
With regard to the first question, the determination of 
whether the veteran is dependent upon nicotine is a medical 
issue.  If it is determined that, as a result of nicotine 
dependence acquired in service, a veteran continued to use 
tobacco products following service, it must then be 
determined whether the post-service usage of tobacco products 
was the proximate cause of the disability upon which occurred 
after service.  A supervening cause of the disability or 
death would sever the causal connection to the onset of 
nicotine dependence in service.

In summary, for claims alleging secondary service connection 
for a current disease on the basis of nicotine dependence 
acquired in service, the claimant must provide medical 
evidence of a current disability, medical evidence that 
nicotine dependence arose in service, and medical evidence of 
a relationship between the current disability and the 
nicotine dependence.  VAOPGCPREC 19-97 also states that while 
38 C.F.R. § 3.310 provides for "secondary service 
connection", if a claimant could establish that a disease or 
injury resulting in disability was a direct result of tobacco 
use during service (e.g., damage done to a veteran's lungs by 
in-service smoking gave rise to, for example lung cancer) 
that service connection may be established without reference 
to section 3.310(a).

As to claims based on the effects of tobacco products 
received by the VA after June 9, 1998, the law provides that 
a disability will not be considered service connected on the 
basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service.  38 
U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 (2002).  The 
veteran's claim was filed prior to June 9, 1998.

The Board is bound by law to follow the precedent opinions of 
VA's General Counsel. 38 U.S.C.A. 7104(c) (West 2002).  In 
one such opinion, the General Counsel clarified when 
entitlement to benefits may be awarded based upon inservice 
tobacco use, specifically finding that direct service 
connection may be established if the evidence shows injury or 
disease resulting from tobacco use in service. VAOPGCPREC 2- 
93, 58 Fed. Reg. 42756 (1993). The General Counsel issued a 
clarification of this opinion in June 1993 and stated that 
the opinion does not hold that service connection will be 
established for a disease related to tobacco use if the 
affected veteran smoked in service. Rather, the opinion holds 
that any disability, allegedly related to tobacco use, that 
is not diagnosed until after service would not be precluded 
from being found service connected. However, it must be 
demonstrated that the disability resulted from use of tobacco 
during service, and the possible effect of smoking before or 
after service must be taken into consideration.

In a subsequent precedent opinion, General Counsel found that 
where the evidence indicates a likelihood that a veteran's 
disabling illness had its origin in tobacco use subsequent to 
service, and the veteran developed a nicotine dependence 
during service that led to continued tobacco use after 
service, the issue then becomes whether the illness may be 
considered secondary to the service- incurred nicotine 
dependence. See VAOPGCPREC 19-97, 62 Fed. Reg. 37954 (1997). 
The resulting disability may be service connected on that 
basis pursuant to 38 C.F.R. § 3.310(a) (2004).  

In a May 5, 1997, memorandum, the VA Under Secretary for 
Health stated that nicotine dependence may be considered a 
disease for VA compensation purposes. The General Counsel 
opinion stated further that secondary service connection may 
be established, under the terms of 38 C.F.R. 3.310(a), only 
if nicotine dependence that arose in service, and resulting 
tobacco use, may be considered the proximate cause of the 
disability or death that is the basis of the claim. In 
determining whether nicotine dependence that arose during 
service may be considered the proximate cause of disability 
occurring after service, the opinion also held that, if it is 
determined that, as a result of nicotine dependence acquired 
in service, a veteran continued to use tobacco products 
following service, adjudicative personnel must consider 
whether there is a supervening cause for the claimed 
disability that severs the causal connection to the service- 
acquired nicotine dependence.

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  In any case, the 
Board has the responsibility to assess the credibility and 
weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2003); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 61 (1991).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Factual background

The veteran was a rifleman in World War II, earning the 
Combat Infantryman Badge (CIB), and the Purple Heart for 
shrapnel wounds experienced in Luxembourg in January 1945.  
He was at battles in the Ardennes, Rhineland and Central 
Europe and his EAME award reflected three bronze stars. After 
his combat injury he was evacuated to England for treatment 
of his Battle of the Bulge-acquired bilateral cold injuries 
as well.

In a VA Form 21-4138 filed in 1998, the veteran stated that 
he began smoking cigarettes while in the military service and 
continued until 1983 when he had his lung partially removed.

Clinical records and evaluations are in the file from 1983 
when the veteran was hospitalized with a questionable 
pulmonary lesion that turned out to be carcinoma of the lung.  
He had resection of the left upper lobe for a poorly 
differentiated squamous cell carcinoma of the left upper 
lobe.  He was noted at the time of that care to have a long-
time history of cigarette smoking.

On one hospital notation, it was reported that the veteran 
said that he started smoking cigarettes at age 8 and had 
smoked 2-3 packs a day until about 1 1/2 years before when he 
quit.  On numerous other notations in the file, he was simply 
noted to have been a heavy smoker for many years.  On another 
occasion, he was reported to have said he had been smoking 
since he could walk [he has since denied ever having said 
such a thing].

On a VA Form 21-4138, dated in December 1998, the veteran 
reported that he had entered the Army in April 1944 and 
started smoking while in basic training.  He said he smoked 
cigarettes, as many as 2 2-1/2 packs a day, until about 1982 
when he stopped.  He reported that he had never been exposed 
to another carcinogen.  He indicated that no one else in his 
family had cancer; and that once he started smoking in 
service, he had smoked from the time he left the Army until 
1982 or so.

A statement was received from Dr, ALB, who was associated 
with the veteran's initial cancer care in 1983, dated in 
December 1998, referring to the history cited above and care 
in 1983, since which the veteran had had no recurrence.  Dr. 
B opined that:

We know that the patient has been or was 
a heavy smoker since early age (young 
adulthood) and used to smoke 2 to 3 packs 
a day.  At the time of diagnosis of his 
lesion he had quit smoking about 1 and 1/2 
years before at our insistence and 
request.  Diagnosis of cancer was made at 
(a private facility) under our care...

Patient has probably cause and effect as 
we know adenocarcinoma of the lung (is) 
related to his smoking habit.  If his 
habit had worsened while in service I 
could only speculate as it happened so 
many year s ago.  (emphasis added).
  
In a VA Form 21-4138 filed in October 2001, the veteran 
stated that even if he had said that he smoked as a young 
person, which he denied having said, his active service was 
the start of heavy smoking and a smoking habit which 
continued for decades thereafter.  

Statements were received from the veteran's wife to the 
effect that she had been married to him since 1938, and had 
known him for about 2 years before they got married.  She 
said that he did not smoke at that time, and did not smoke 
until the Army.  She also noted that before that, they had 
been lucky to put food on the table as far as finances were 
concerned.  She further said that if he ever said he had 
smoked since he was a kid, he was probably just joking around 
as he might well have been doing, but he certainly never 
meant that to be taken literally.  She said that one thing 
she could say about him for sure was that he was not a liar. 

On VA examination in February 2004, the veteran reiterated 
that he had not smoked before service, and could not have 
afforded to do so.  After he entered service, he availed 
himself of the free cartons of cigarettes given him as well 
as the 4 cigarettes that came with each C-ration.  He was 
also given cigarettes to smoke as he boarded a troop ship for 
Europe.  

The examiner recorded that as a result, he developed a 
nicotine habit, and smoked at least 1 1/2 packs a day, a 
habit from which he could not escape until quitting just 
before he had left lung surgery in 1983.  Since the surgery, 
at which time the margins were free of malignancy as were 
lymph nodes, he has had no recurrence.  

The examiner noted the diagnosis of chronic obstructive 
pulmonary disease (COPD) with history of squamous cell 
carcinoma of the lung.  He also noted the current presence of 
mild restrictive ventilatory changes which were felt to be 
likely related to his prior lung resection.  

The examiner opined that:

Veteran's pulmonary disease including 
squamous cell carcinoma is definitely due 
to cigarette smoking, the habit which he 
acquired in the military due to being 
given free cigarettes on many occasions 
including daily in his rations three 
times a day.  Veteran's COPD is the 
result of his pulmonary disease from 
acquired cigarette habit.  He had mild 
clubbing on fingernails.  Does not 
presently require specific medications or 
oxygen therapy for his pulmonary disease.  
(emphasis added)

Analysis

Congress has prohibited the grant of service connection for 
disability on the basis that such disability resulted from 
disease attributable to the use of tobacco products during 
the veteran's active service for claims filed after June 9, 
1998.  Therefore, as a matter of law, any claims received by 
VA after June 9, 1998 are subject to this restriction.  Since 
the veteran filed his claim in March 1998, he is not 
precluded from such a claim by virtue of this law.

Clinical evidence and medical expert opinion associates the 
veteran's lung cancer, discovered and treated with surgery in 
1983, (and subsequent ongoing pulmonary problems secondary 
thereto), with his cigarette smoking of long duration.  The 
crux of the issue is whether or not the veteran's cigarette 
smoking began, at least in large part, in service and/or that 
led to nicotine dependence.  

In this case, the initial, seemingly relatively simple 
question has a number of possible alternative answers towards 
which limited service records are not helpful.

With regard to the duration of the veteran's smoking, there 
are somewhat offhanded remarks reported in clinical records 
from 1983 that the veteran had smoked since age 8, since he 
started walking, or since he became a young adult.  

Postulating that since he was age 24 when he entered service, 
these accounts have been used by the RO to negate that he 
smoked only from basic training onward.  The Board does not 
find that particularly persuasive.

From a practical viewpoint, it should be noted that all of 
these comments were purportedly made some 40 years after 
service when the veteran was about age 60.  Philosophically 
speaking, someone who is now looking back at some 60+ years, 
"young adulthood" may very well encompass age 24 and for 
that matter, any number of years on either side thereof.  In 
any event, it certainly is not so impressive a finite number 
or of such stature as to warrant the deprivation of such a 
significant benefit singularly as a result.  

This leaves an apparently equally casual reference to his 
smoking since age 8, or since he began to walk.  This has all 
the earmarks of a quip, gratuitously made; and it is just 
that which his wife suggests it may have been.  But even, at 
worst, this were to be believed, this is not tantamount to 
being a heavy smoker from that age.  

His wife, who knew him for at least 8 years prior to his 
entering service, has vehemently denied that he smoked at all 
prior to service.  This is in fact the most prevailing 
version the veteran himself has espoused.  But she has added 
an element of practicality to the issue by noting that in 
those years before he went to service, where the cigarettes 
were handed out freely, particularly when recovering from 
wounds in hospital facilities, they were simply too poor to 
have had money for such things.  

In any event, whether hyperbole or fact, having a cigarette 
or two as an adolescent does not equate to his having been a 
heavy smoker prior to service or that he had been nicotine 
addicted prior to service.  And with regard to those 
hypotheses, there is no objective evidence whatsoever to 
support either.

In any event, the truth may be well somewhere in between, 
i.e., it is more likely that if in fact the veteran had 
smoked some prior to when he entered service, he certainly 
did so less than heavily, as he simply did not have them 
readily and freely available.  If so, then the issue becomes 
one of inservice aggravation.

The veteran has argued that the free cigarettes during 
service, which were made easily available to him from basic 
training to the time he set foot on the troop ship for Europe 
and then regularly, on a daily basis thereafter, with C-
rations and in cartons, when in Europe during the bitter cold 
of the Battle of the Bulge, when on convalescence in England 
following his combat injuries and frostbitten feet from the 
Ardennes.  He asserts that it was then that he became a 
"real" smoker, i.e., 2 to 2 l/2 packs a day until 1983, and 
was addicted to the nicotine for some 40 years.  

The Board finds this to be entirely credible.  The history is 
consistent with both the recorded history of World War II 
military service, which may be legitimately taken into 
consideration under 38 U.S.C.A. § 1154; and reinforced in the 
overwhelming number of actual records in the file

A cigarette or two, once in awhile, as a youth, is vastly 
different than having smoked multiple daily packs in service, 
let alone the actual nicotine addiction that was documented 
in and for many years after service.  By his own admission, 
and documented and confirmed by clinical data and medical 
expert opinion, the veteran would continue to be addicted to 
the heavy smoking of cigarettes for 4 decades until his 
physicians mandated that he stop in 1982 or 1983.

In all cases, the Board is required to determine what is 
credible, ensure that due process is followed, acquire as 
much evidence as possible and then weigh it, and when there 
is an evidentiary balance, any doubt must be resolved in the 
favor of the veteran.

On the issue of proximate cause, if it is determined that, as 
a result of nicotine dependence acquired in service, a 
veteran continued to use tobacco products following service, 
adjudicative personnel must consider whether there is a 
supervening cause of the claimed disability or death which 
severs the causal connection to the service-acquired nicotine 
dependence.  Such supervening causes may include sustained 
full remission of the service-related nicotine dependence and 
subsequent resumption of the use of tobacco products, 
creating a de novo dependence, or exposure to environmental 
or occupational agents.  VAOPGCPREC 19-97.

The veteran has been exposed to no known carcinogens other 
than cigarettes.  And in this case, the preponderance of the 
evidence establishes that the veteran never stopped smoking 
from service until 1983, never breaking the chain of 
causation between his nicotine dependence acquired in 
service, and his nicotine dependence later in life.

In this case, the pertinent facts are evenly balanced, and 
although it is impossible to absolutely determine it either 
way, the regulations require that in such an evenly balanced 
situation, the benefit is to be given to the veteran.  

Accordingly, the Board concludes that the veteran's heavy 
habit of cigarette smoking must be considered the result of 
having had its start in service, developed into a dependence 
in and continued after service, and did not terminate until 
his physicians made him stop in the 1980's, after symptoms 
had developed but shortly before his lung cancer was 
confirmed.  

There is little doubt in various medical opinions of record 
that his cigarette smoking habits, which must be described as 
tantamount to nicotine dependence, were a significantly 
contributory cause to his lung cancer.  

Parenthetically, even if one were to accept as credible any 
pre-service history of modest cigarette smoking, this was 
accelerated and increased in and as a result of service so as 
to be equatable with in-service aggravation.

Since his claim was filed prior to the Congressional deadline 
for such claims, a doubt is raised which must be resolved in 
his favor, and service connection is granted for lung cancer 
as a result of cigarette smoking as a result of service.  



Increased Ratings: Lower Extremities Peripheral Neuropathy
Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Consideration of the entire recorded medical history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2004).  See Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).

Under the rating criteria currently in effect for evaluation 
of residuals of cold injuries, when there are cold injury 
residuals with pain, numbness, cold sensitivity, or 
arthralgia, a 10 percent disability evaluation is warranted. 
38 C.F.R. § 4.104 Diagnostic Code 7122 (2004). When there are 
cold injury residuals with pain, numbness, cold sensitivity, 
or arthralgia plus tissue loss, nail abnormalities, color 
changes, locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 20 percent 
evaluation is warranted.   

When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a maximum of 
30 percent evaluation is warranted.   

When there is attribution of residuals of the cold injury to 
the diagnosis of peripheral neuropathy of the feet, another 
possible code would Diagnostic Code 8522 which addresses the 
superficial peroneal nerve, which relates to eversion of the 
foot.  Under Diagnostic Code 8522, a zero percent evaluation 
may be assigned for mild incomplete paralysis of the 
musculocutaneous nerve.  See 38 C.F.R. § 4.124a, Diagnostic 
Code 8522.  A 10 percent evaluation requires moderate 
incomplete paralysis.  A 20 percent evaluation requires 
severe incomplete paralysis.  A 30 percent rating requires 
complete paralysis with eversion of the foot weakened. 

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a, Note preceding Diagnostic Code 8515.  

Factual Background

Clinical evaluations are in the file for comparative 
purposes.

In his claim for increased compensation filed in 1998, the 
veteran reported that the residuals of frozen feet in both 
legs caused him to have serious swelling to the extent that 
he could hardly walk.  He said that his feet had given him 
problems ever since the initial cold injury, and he seemed to 
have poor circulation.  He reported that he had never been 
able to wear shoes of his own regular size, but he had to 
have shoes at least 1 1/2 times larger and even then he would 
have problems walking or with pain on a continuous basis in 
his feet.  

On VA examinations in October 1998, the veteran complained of 
burning and aching-type sensations in both feet.  His 
problems became much worse when exposed to cold and then the 
pain in his feet would become intolerable.  On examination, 
he had some hypersensitivity of his toes on sensory 
examination.  There was no atrophy of metatarsal heads or 
tenderness over the plantar aspect of the foot.  He had 
normal foot alignment.  Diagnosis was frostbite injury in 
Europe.  One examiner said that it was impossible to tell how 
much he was practically impacted by his frostbite residuals.

On another associated evaluation, he said that the burning 
sensation would go up his leg to about the shin area.  Some 
years before, the localization had become worse in both feet, 
tops and bottoms, and was particularly prevalent when he was 
exposed to cold.  He said that it was a burning, aching kind 
of pain and sometimes it would get so severe that it made him 
cry out while he was sleeping.  He was said to have had 
electromyelograms (EMGs) in the past but reports were 
unavailable.  

Sensory examination was significant for diminished pinprick, 
light touch, proprioception, vibration and temperature in 
both feet to the level of the mid shin.  Laboratory tests 
also induced significant neuropathic or dysesthetic 
discomfort in his feet at the same level.  He had bilateral 
downgoing toes.  Gait was somewhat antalgic.  Further 
neurological studies were recommended to distinguish 
frostbite symptoms from diabetic neuropathy, etc.

Extensive neurological testing was undertaken in March 1999; 
the complete report is of record.  Findings were consistent 
with sensorimotor peripheral polyneuropathy of primarily 
axonal degenerative type [and thus not attributable to 
diabetes, although other clinical records reflect that 
diabetes may increase his peripheral symptoms].

Outpatient clinical records show ongoing complaints.

On VA examination in February 2004, the veteran gave an 
extensive history of his cold injury to both legs.  He did 
not recall taking antibiotics in service and said the toes 
and ankles turned purple but not black.  There was some 
sloughing of superficial skin but no actual soft tissue loss 
or amputation.  From the time of the cold injury he had 
experienced a constant aching in both feet which is increased 
in cold weather or by prolonged walking or standing.  The 
aching was also aggravated by prolonged sitting.  This 
resulted in him alternating sitting and walking approximately  
every 20 minutes.  In recent years, his foot aches and pains 
had become much worse.  At the time of the prior examination, 
it was noted that he had had pain mainly in the balls of both 
feet.  Now, it was more severe in the heels than the distal 
feet.  He took acetaminophen which only mildly helped the 
constant pain on a level of 5 out of 10 to a level of 4 out 
of 10.  Pain was worse in cold weather.  As a result, he wore 
loose fitting cotton socks to bed but could not cover his 
feet with covers or a blanket which caused increased pain.  
Typically, he would hang his feet over the bottom of the bed 
to prevent pressure on the heels.  He thought his right leg 
was worse then the left but foot pain had definitely 
increased in the last few years.  

On examination, Achilles reflexes were absent bilaterally.  
They were also hard to evaluate due to the pain on palpation 
of the ball of the foot when trying to get him in position of 
stretching.  Because of that pain, he could not control his 
withdrawal of his feet when palpating the soles or heels.  
The skin over the mid-shin began to have decreasing light 
touch sensation and there was no light touch sensation over 
the soles of the feet or the tips of the toes.  The toe tips 
were also abnormally bulbous and fleshy and pink as were the 
soles over the metatarsal heads.  These areas were tender to 
palpation but not so tender as the heels.  The skin of the 
dorsum of both feet was mildly atrophic.  

Hair distribution was decreased over the distal shins and 
dorsum of both feet.  Skin over the dorsum of the feet was 
thin but there was no evidence of scarring.  Dorsalis pedis 
and posterior tibial pulses were 1+ bilaterally.  There was 
good capillary to the tips of the toes and excellent refill 
which was faster than normal, probably due to the lack of 
sympathetic tone due to the peripheral neuropathy.  All 
toenails were hypertrophic.  His equilibrium was very poor, 
standing barefooted, feet together and arms extended.  He 
nearly fell before closing his eyes and once he did close his 
eyes, he needed to be supported to keep from falling.  His 
gait was unstable and shuffling.  He supported himself on 
objects when walking out of the examination room.  He did not 
use ambulation aids.  There appeared to be no hyperhidrosis 
or joint deformity.

Analysis

In evaluating the veteran's bilateral residuals of cold 
injury to his legs and feet, the Board has the benefit of 
evaluations in 1998-1999 and 2004, as well as clinical 
records from the interim between the two.  In his case, none 
of the evaluations have shown any sign of paralysis, 
incomplete or otherwise, of the musculoskeletal or peroneal 
nerve or other findings relating to functionality as would 
warrant the use of any Code other than 7122.

Under Code 7122, cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or x-ray warrant a 20 percent evaluation.  
When there are cold injury residuals with pain, numbness, 
cold sensitivity, or arthralgia plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, x-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) of affected parts, a 30 percent 
evaluation is warranted.  

It is understood that the veteran's cold injury symptoms have 
been deteriorating.  His current symptoms are clearly severe.  
However, the clinical findings on both the 1998-9 and 2004 
examinations reflect significant pain, numbness, cold 
sensitivity and arthralgia plus nail abnormalities, color 
changes and MRI findings consistent with sensorimotor 
peripheral polyneuropathy of primarily axonal degenerative 
type.  The clinical findings in 2004 quite unequivocally 
fulfill all of the requirements of the criteria for a 30 
percent rating as assigned by the RO since February 2004.  

The issue becomes whether the findings from the time of his 
claim until then are also sufficient for a rating in excess 
of 20 percent.  And while not all of the requirements for a 
30 percent rating are met from 1998 to 2004, the Board finds 
that the clinical findings more nearly than not meet the 
criteria for a 30 percent rating, and resolving doubt in his 
favor, a 30 percent rating is also warranted for that earlier 
period.  However, the findings then and at present are 
compatible with the maximum assignable under Code 7122 but do 
not meet the standards for a higher rating under any 
alternative Code.  

The above decision is based on the VA Schedule of Rating 
Disabilities.  In Floyd v. Brown, 9 Vet. App. 88, 96 (1996), 
the Court held that the Board does not have jurisdiction to 
assign extra-schedular evaluations under 38 C.F.R. § 
3.321(b)(1), in the first instance.  However, the veteran 
does not contend, and there is no evidence that the veteran's 
cold injuries alone have caused such marked interference with 
employment or necessitated frequent periods of 
hospitalization for the periods at issue such as would render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

ORDER

Service connection for lung cancer is granted.

Entitlement to an increased rating of 30 percent and no more 
for residuals of cold injury with peripheral neuropathy of 
the right lower extremity from March 24, 1998 to February 9, 
2004 is allowed, subject to the regulatory criteria relating 
to the payment of monetary awards.

Entitlement to an increased rating in excess of 30 percent 
for residuals of cold injury with peripheral neuropathy of 
the right lower extremity since February 10, 2004 is denied.  

Entitlement to an increased rating of 30 percent and no more 
for residuals of cold injury with peripheral neuropathy of 
the left lower extremity from March 24, 1998 to February 9, 
2004 is allowed, subject to the regulatory criteria relating 
to the payment of monetary awards.

Entitlement to an increased rating in excess of 30 percent 
for residuals of cold injury with peripheral neuropathy of 
the left lower extremity since February 10, 2004 is denied.  


	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


